Citation Nr: 0732449	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-37 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than March 21, 2002 
for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from October 
1941 to September 1945 and from February 1946 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision, in part, granted 
service connection for tinnitus and assigned an effective 
date of March 21, 2002.  The veteran disagreed with the 
effective date assigned for service connection.  

A motion to advance this case on the Board's docket was 
granted for good cause by the Board in October 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran retired from active service in November 1963.

2.  The veteran's original claim for compensation was 
received at the RO in December 1963; the only disability 
indicated on this claim for is a blood clot of the right leg.

3.  The veteran's service medical records do not show any 
complaints, or diagnosis, of tinnitus.  The July 1963 
examination report indicates a diagnosis of hearing loss 
only.  

4.  The January 1964 VA examination reveals a diagnosis of 
right ear hearing loss.  There were no complaints, or 
diagnoses of tinnitus, on this examination report.  

5.  Service connection for deafness, hearing loss, was 
granted at a noncompensable (0%) disability rating in a 
February 1964 rating decision.

6.  The veteran's claim for an increased rating for his 
service-connected hearing loss was received by VA on March 
21, 2002.

7.  In September 2002, a VA Compensation and Pension 
examination of the veteran was conducted.  The diagnosis 
included tinnitus secondary to hearing loss.  This is the 
first evidence of record that the veteran had any complaints 
of tinnitus.


CONCLUSION OF LAW

The criteria for an effective date prior to March 21, 2002, 
for a grant of entitlement to service connection for tinnitus 
have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156(c), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran's appeal is from the 
effective date assigned for service connection for tinnitus 
which stems from an RO rating decision dated October 2002.  
The veteran was provided VCAA notice with respect to his 
claim for an increased rating for hearing loss in a letter 
dated June 2002.  The veteran did not specifically claim 
service connection for tinnitus, but the issue arose in light 
of the evidence obtained on a VA Compensation and Pension 
examination.  The veteran expressed disagreement with the 
effective date assigned for service connection.  He was 
subsequently issued a Statement of the Case.

The veteran has not alleged that he has been prejudiced by 
any lack of notice of how to establish an earlier effective 
date in his case.  Further, as noted above, the veteran's 
claim was substantiated when service connection was granted.  
As a result, the section 5103(a) notice had served its 
purpose and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions; VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claim 
for an earlier effective date for service connection for 
tinnitus.  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(b)(1) (West 2002).

38 U.S.C.A. § 5101(a) (West 2002) provides that "a specific 
claim in the form prescribed by the Secretary . . . must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary."

Claim-application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p) (2007).  Date of receipt means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or someone acting as next friend of the 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).

Under VA regulations, if VA receives or associate with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period involved, a 
retroactive evaluation will be assigned accordingly except as 
it may be affected by the filing date of the original claim.  
Id.

The veteran asserts that the effective date of service 
connection for tinnitus should be the date of his separation 
from service in November 1963.  

The veteran retired from active service in November 1963.  
His original claim for compensation was received at the RO in 
December 1963; the only disability indicated on this claim 
for is a blood clot of the right leg.  Review of the 
veteran's service medical records do not reveal any 
complaints, or diagnoses, of tinnitus.  Separation 
examination of the veteran was conducted in July 1963.  
Audiology evaluation revealed some hearing loss and the 
examiner noted that the veteran had "subjective hearing 
loss, especially in crowds."  The diagnosis was "deafness, 
partial to high tones."  In January 1964 a VA examination of 
the veteran was conducted.  Audiology examination revealed a 
diagnosis of right ear hearing loss.  However, there were no 
complaints, or diagnoses of tinnitus, on this examination 
report.  Accordingly, service connection for hearing loss 
(deafness) was granted at a noncompensable (0%) disability 
rating in a February 1964 rating decision.

There was essentially no communication from the veteran for 
almost four decades.  He filed a claim for an increased 
disability rating for his service-connected hearing loss 
which was received by VA on March 21, 2002.  In September 
2002, a VA Compensation and Pension examination of the 
veteran was conducted.  The diagnoses included tinnitus 
secondary to hearing loss.  This is the first evidence of 
record that the veteran had any complaints of tinnitus.

The veteran asserts that he warrants an effective date for 
service connection for tinnitus back to his separation from 
service in 1963.  He merely states such an effective date is 
warranted because he had tinnitus during service and upon 
separation.  However, there is no indication in any of the 
service medical records of any complaints of tinnitus.  The 
earliest date of any indication that the veteran had 
complaints of tinnitus, or was diagnosed with tinnitus was in 
the September 2002 VA examination report.  The date of 
receipt of his claim for an increased rating for hearing 
loss, March 21, 2002, is the earliest date which an claim for 
service connection for tinnitus can be inferred.  There is no 
evidence of record of any diagnosis of tinnitus, or an intent 
to file a claim for service connection for tinnitus, prior to 
this date.  Accordingly, an earlier effective date for 
service connection for tinnitus prior to March 21, 2002 must 
be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than March 21, 2002 for service 
connection for tinnitus is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


